DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 11-13, 16-18 and 20 are rejected.
Claims 9-10, 14-15 and 19 are objected to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8, 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buccafusca (US PUB 20120223620, hereinafter Buccafusca) in view of Shih et al (US PUB 20170028439, hereinafter Shih).
Regarding claim 1, Buccafusca discloses an ultrasonic device (see at least the abstract and figure 3) comprising: a transmitter comprising an ultrasonic transmitting transducer configured to generate ultrasonic signals (e.g. an ultrasonic MEMS transducer 310); a receiver comprising an ultrasonic receiving transducer configured to sense ultrasonic signals (e.g. the ultrasonic transducer 310 could also be operable as an ultrasonic receiver); and a first horn-shaped acoustic channel (e.g. a horn 320) (see Buccafusca, [0028]-[0029] and figure 3). Although Buccafusca does not explicitly disclose wherein a material of at least one portion of the first horn-shaped acoustic channel is the same as a material of at least one portion of the transmitter or receiver. However, Buccafusca does not exclude the use of the same material of at least one portion of the transmitter or receiver as the material of at least one portion of the acoustic horn 320 as demonstrated in [0030], (e.g. the horn 320 may be formed from any material capable of being formed into predetermined shapes to provide the desired radiation pattern characteristics or beam-conditioning). Thus it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate the same material of at least one portion of the transmitter or receiver as the material of at least one portion of the acoustic horn provided such material would satisfy the formation and intended use of the horn.
More so, Buccafusca further fails to explicitly disclose that the ultrasonic transducer 310 comprising a substrate, and that the transmitter and the receiver are both disposed over the substrate.
Shih in the same field of endeavor teaches an ultrasonic device (e.g. ultrasound transducer 10) comprising a substrate (e.g. a substrate 12), wherein an ultrasonic receiver (e.g. ultrasonic receiver array 14), and an ultrasonic transmitter (e.g. ultrasonic transmitter 18) are disposed over the substrate (see Shih, [0020], [0027], [0029]-[0031], and [0041], also figures 1-5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an ultrasonic receiver and an ultrasonic transmitter on the same single substrate as taught by Shih in the teachings of Buccafusca in order to achieve an ultrasonic device capable of separately and independently operating as an ultrasonic receiver and ultrasonic transmitter via a single substrate, and thereby further achieving device miniaturization and reduction in cost.

Regarding claim 2, Buccafusca as modified by Shih discloses the device of claim 1, but fails to explicitly disclose wherein the material of the at least one portion of the first horn-shaped acoustic channel is the same as a material of a portion of the transmitting transducer. However, Buccafusca does not exclude the use of the same material of at least one portion of the transmitting transducer as the material of at least one portion of the acoustic horn 320 as demonstrated in [0030], (e.g. the horn 320 may be formed from any material capable of being formed into predetermined shapes to provide the desired radiation pattern characteristics or beam-conditioning). Thus it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate the same material of at least one portion of the transmitting transducer as the material of at least one portion of the acoustic horn provided such material would satisfy the formation and intended use of the horn.

Regarding claim 3, Buccafusca as modified by Shih discloses the device of claim 1, but fails to explicitly disclose wherein the material of the at least one portion of the first horn-shaped acoustic channel is the same as a material of a portion of the receiving transducer. However, does not exclude the use of the same material of at least one portion of the receiving transducer as the material of at least one portion of the acoustic horn 320 as demonstrated in [0030] (e.g. the horn 320 may be formed from any material capable of being formed into predetermined shapes to provide the desired radiation pattern characteristics or beam-conditioning). Thus it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate the same material of at least one portion of the receiving transducer as the material of at least one portion of the acoustic horn provided such material would satisfy the formation and intended use of the horn.

Regarding claim 4, Buccafusca as modified by Shih discloses the device of claim 1, wherein the first horn-shaped acoustic channel is integrated into the transmitter, further comprising a second horn-shaped acoustic channel integrated into the receiver (e.g. a plurality of acoustic horns 521-524 are disclosed that could be adapter for application to each of the transmitter and receiver), (see Buccafusca, figure 5).

Regarding claim 5, Buccafusca as modified by Shih discloses the device of claim 4, but fails to explicitly disclose wherein a material of at least one portion of the second acoustic channel is the same as a material of a portion of the receiver. However, Buccafusca does not exclude the use of the same material of at least one portion of the receiver as the material of at least one portion of the acoustic horn as demonstrated in [0030] (e.g. the horns 521-524 may be formed from any material capable of being formed into predetermined shapes to provide the desired radiation pattern characteristics or beam-conditioning). Thus it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate the same material of at least one portion of the receiver as the material of at least one portion of the second acoustic horn provided such material would satisfy the formation and intended use of the horn.
claim 6, Buccafusca as modified by Shih discloses the device of claim 4, wherein the device is devoid of a bonding agent for bonding the first horn-shaped acoustic channel to the first transmitter and for bonding the second horn-shaped acoustic channel to the receiver (e.g. the acoustic horn 120 may be physically attached to the transducer 110, e.g., by gluing, soldering or bonding, or alternatively, the combined acoustic horn 120 and the transducer 110 may be positioned relative to one another within a package, holding each element in place without using a bonding agent), (see Buccafusca, [0020]).

Regarding claim 7, Buccafusca as modified by Shih discloses the device of claim 4, wherein the transmitter comprises a transmitter housing defining a cavity (e.g. an enclosing body), (see Buccafusca, figure 5) wherein a surface of the transmitter housing defines an aperture forming a first opening (e.g. a bottom opening) of the first horn-shaped acoustic channel (e.g. a first horn 321), and the first opening of the first horn-shaped acoustic channel opens to the cavity (see Buccafusca, [0036] and figure 5).

Regarding claim 8, Buccafusca as modified by Shih discloses the device of claim 4, wherein the receiver comprises a receiver housing defining a cavity (e.g. an enclosing body), (see Buccafusca, figure 5), a surface of the receiving housing defines an aperture forming a first opening (e.g. a bottom opening) of the second horn-shaped acoustic channel (e.g. a second horn 522), and the first opening of the second horn-shaped acoustic channel opens to the cavity (see Buccafusca, [0036] and figure 5).

Regarding claim 11, Buccafusca as modified by Shih discloses the device of claim 4, wherein the transmitting transducer comprises a MEMS transmitting transducer and wherein the receiving transducer comprises a MEMS receiving transducer (see Buccafusca, [0028] and figure 3).
claim 12, Buccafusca discloses an ultrasonic device (see at least the abstract and figure 3) comprising: a transmitter comprising an ultrasonic transmitting transducer configured to generate ultrasonic signals (e.g. an ultrasonic MEMS transducer 310); a receiver comprising an ultrasonic receiving transducer configured to sense ultrasonic signals (e.g. the ultrasonic transducer 310 could also be operable as an ultrasonic receiver); and a first horn-shaped acoustic channel (e.g. a horn 320) (see Buccafusca, [0028]-[0029] and figure 3). 
Buccafusca does not explicitly disclose that the ultrasonic transducer 310 comprising a substrate, and that the transmitter and the receiver are both disposed over the substrate.
However, Shih in the same field of endeavor teaches an ultrasonic device (e.g. ultrasound transducer 10) comprising a substrate (e.g. a substrate 12), wherein an ultrasonic receiver (e.g. ultrasonic receiver array 14), and an ultrasonic transmitter (e.g. ultrasonic transmitter 18) are disposed over the substrate (see Shih, [0020], [0027], [0029]-[0031], and [0041], also figures 1-5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an ultrasonic receiver and an ultrasonic transmitter on the same single substrate as taught by Shih in the teachings of Buccafusca in order to achieve an ultrasonic device capable of separately and independently operating as an ultrasonic receiver and ultrasonic transmitter via a single substrate, and thereby further achieving device miniaturization and reduction in cost.
Furthermore, the combination of Buccafusca and Shih discloses a first housing disposed over the substrate defining a first cavity (e.g. an enclosing body), the first cavity including the transmitter and the receiver (see Buccafusca, figure 5), wherein a surface of the first housing defines a first aperture (e.g. a bottom opening); an acoustic channel (e.g. a first horn 521) having a first opening and an opposing second opening (e.g. a bottom and a top opening of first horn 531) the first opening coupled to the first aperture and the second opening coupled to the cavity (see Buccafusca, figure 5), wherein a length of the acoustic channel is substantially 

Regarding claim 13, Buccafusca as modified by Shih discloses the device of claim 12, wherein a diameter of the first opening of the acoustic channel is greater than a diameter of the second opening of the acoustic channel (see Buccafusca, [0036] and figure 5).

Regarding claim 16, Buccafusca as modified by Shih discloses the device of claim 12, wherein the transmitting transducer comprises a MEMS transmitting transducer and wherein the receiving transducer comprises a MEMS receiving transducer (see Buccafusca, [0028] and figure 3).

Claim 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buccafusca in views of Shih and Martin et al (US PUB 20100278368, hereinafter Martin).
Regarding claim 17, Buccafusca discloses an ultrasonic device (see at least the abstract and figure 3) comprising: a transmitter (e.g. an ultrasonic MEMS transducer 310 operable as a transmitter); a receiver (e.g. the ultrasonic transducer 310 could also be operable as an ultrasonic receiver); a first horn-shaped acoustic channel (e.g. a horn 320), the first horn-shaped acoustic channel extending from a first opening (e.g. a bottom opening) to a second opening (e.g. a top opening) wherein the first opening is proximate to the transmitting transducer (see Buccafusca, [0028]-[0029] and figure 3); and a second horn-shaped acoustic channel (e.g. a plurality of acoustic horns 521-524 are disclosed that could be adapter for application to each of the transmitter and receiver), the second horn-shaped acoustic channel extending from a third opening to a fourth opening (e.g. a bottom and top openings of a proximate to the receiving transducer (see Buccafusca, [0032], [0036] and figure 5).
Buccafusca does not explicitly disclose that the ultrasonic transducer comprising a substratehaving a first planar surface and a second opposing planar surface, and that the transmitter and the receiver are both disposed over the first planar surface of the substrate. 
However, Shih in the same field of endeavor teaches an ultrasonic device (e.g. ultrasound transducer 10) comprising a substrate (e.g. a substrate 12) having a first planar surface and a second opposing planar surface, wherein an ultrasonic receiver (e.g. ultrasonic receiver array 14), and an ultrasonic transmitter (e.g. ultrasonic transmitter 18) are disposed over the planar surface of the substrate (see Shih, [0020], [0027], [0029]-[0031], and [0041], also figures 1-5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an ultrasonic receiver and an ultrasonic transmitter on the same single substrate as taught by Shih in the teachings of Buccafusca in order to achieve an ultrasonic device capable of separately and independently operating as an ultrasonic receiver and ultrasonic transmitter via a single substrate, and thereby further achieving device miniaturization and reduction in cost.
In addition, the combination of Buccafusca and Shih further fails to explicitly disclose that the each of the first and the second horn-shaped acoustic channel is defined in the substrate.
However, Martin in the same field of endeavor teaches that it is well known in the art to form an acoustic horn in a substrate in a MEMS device as demonstrated in [0003], [0029], and [0039], figures 3 and 4. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate the horn-shaped acoustic channel in the substrate as taught by Martin in the teachings of Buccafusca in view of Shih so as to further reduce the device footprint and also save manufacturing cost.   

claim 18, Buccafusca as modified by Shih and Martin discloses the device of claim 17, wherein an area of the first opening is less than an area of the second opening, and wherein an area of the third opening is less than an area of the fourth opening (see Buccafusca, [0037], figures 3 and 5).

Regarding claim 20, Buccafusca as modified by Shih and Martin discloses the device of claim 17, wherein the transmitting transducer comprises a MEMS transmitting transducer and wherein the receiving transducer comprises a MEMS receiving transducer (see Buccafusca, [0028] and figure 3).

Allowable Subject Matter
Claims 9-10, 14-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.